        Case 1:20-cr-00221-PAE Document 14
                                        15 Filed 05/26/20 Page 1 of 1




                                                           May 26, 2020

VIA ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   United States v. Luis Rivera
      20 Cr. 221 (PAE)


Dear Judge Engelmayer,

       I write with the consent of the Government to respectfully request an
adjournment of the status conference, presently scheduled for June 2, 2020, of
approximately 30 days. Mr. Rivera has received the discovery in this matter and is
in the process of reviewing it. The defense consents to the exclusion of time under
the Speedy Trial Act.

      Thank you for your consideration of this request.
                                                   Respectfully submitted,


                                                   _______________________
                                                       ____
                                                       __ _ ___________
                                                   Tamara L. Giwa
                                                   Assistant Federal Defender
                                                   (212) 417-8719
                                              *5$17('7KHFRQIHUHQFHLV
                                              DGMRXUQHGWR-XQHDW
                                              DP For the reasons stated above, time
                                              is excluded, pursuant to 18 U.S.C.
cc:   AUSA Jamie Bagliebter (via ECF)         3161(h)(7)(A), until June 25, 2020.
                                              7KH&OHUNRI&RXUWLVUHTXHVWHGWR
                                              WHUPLQDWHWKHPRWLRQDW'NW1R
                                             SO ORDERED.                  

                                                                
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
